COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Eduardo Cruz Ramirez v. The State of Texas

Appellate case number:     01-12-01096-CR

Trial court case number: 1793517

Trial court:               County Criminal Court at Law No. 1 of Harris County

        State’s Exhibit 9, a compact disc containing a legend for AT&T telephone records, was
admitted into evidence at trial in the above case. This Court, acting sua sponte, orders the Harris
County District Clerk, or the court reporter if the exhibit is still in his or her possession, to send
the original of State’s Exhibit 9, a compact disc containing a legend for AT&T telephone
records, to this Court. The Clerk of this Court is directed to cooperate with the district clerk and
court reporter to provide for the safekeeping, transportation, and return of such exhibit. See Tex.
R. App P. 34.6(g)(2).
       The exhibit is due in this Court no later than July 3, 2013.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: June 21, 2013